 In the Matter of MARSHALL FIELD &COMPANYandDEPARTMENTSTORE, LOFT AND FACTORY BUILDING SERVICE EMPLOYEES' COUNCILOF THE BUILDING SERVICE EMPLOYEES' INTERNATIONAL UNION(A. F. OF L.)In the Matter of MARSHALL FIELD & COMPANYandDEPARTMENTSTORE EMPLOYEES UNION, LOCAL 291, AFFILIATED WITH THE UNITEDRETAIL, WHOLESALE AND DEPARTMENT STORE EMPLOYEES OF AMERICA(C .1 .0 . )Cases Nos. R-2793 and R-2794AMENDMENT TO DIRECTION OF ELECTIONSNovember 28, 19111On November 7, 1941, the National Labor Relations Board, hereincalled the Board, Issued a Decision and Direction -of Elections inthe above-entitled proceedings,' the elections to be held within thirty(30) days from the date of the Direction, under the direction andsupervision of the Regional Director for the Thirteenth Region(Chicago, Illinois).The Board, having been advised by the Re-gional Director that a longer period within which to hold the elec-tions is necessary, hereby amends the Direction of Elections issuedon November 7, 1941, by striking therefrom the words "not laterThan thirty (30) days from the date of this Direction of Elections"and substituting therefor the words "not later than forty (40)days from the date of this Direction of Elections."MR. GERARD D. REILLY took no part in the consideration of theabove Amendment to Direction of Elections.136 N. L.R. B. 748.37, N. L. R. B., No. 8. In the Matter Of MARSHALL FIELD & COMPANYandDEPARTMENTSTORE, LOFT AND FACTORY BUILDING SERVICE EMPLOYEES' COUNCILOFTHE BUILDING SERVICE EMPLOYEES' INTERNATIONAL UNION(A. F. OF L.)In the Matter of MARSHALL FIELD & COMPANY'andDEPARTMENTSTORE EMPLOYEES UNION, LOCAL 291, AFFILIATED WITH THE UNITEDRETAIL, WHOLESALE AND DEPARTMENT STORE EMPLOYEES OF AMERICA(C. I. O. )Cases Nos. R-2793 and R-.794SECOND AMENDMENT TO DIRECTION OF ELECTIONSDecember 10, 1941On November 7, 1941, the National Labor Relations Board, hereincalled the Board, issued a DecisionandDirection of Elections inthe above-entitled proceedings,' and on November 28, 1941, an Amend-ment to Direction of Elections,' directing that separate elections beconducted among 7 groups of employees of Marshall Field & Com-pany, herein called the Company, including certain groups in theCompany's engineering division.The seventh group in which anelection, was directed consisted of all "remaining employees in theengineering division, exclusive of supervisory and clerical em-ployees," who were to indicate whether or not they desired to berepresented by Department Store Employees Union, Local 291,affiliated with the United Retail, Wholesale and Department StoreEmployees of America, C. I. 0., herein called the C. 1. O. In thisseventhgroupwere included, among others, approximately 8machinists.On or about November 21, 1941, International Asso-ciation of Machinists, herein called the I. A. M., lodged-with theBoard a letter which is hereby made a part of the record, assertingthat it had not been notified of these proceedings although certainemployees of the Company who were members of the I. A. M. wereaffected by the Decision and Direction of Elections.The I. A. M.further asserted that the machinists involved herein constitute anappropriate unit.On December 1, 1941, the C. I. O. filed with theBoard a document, hereby made a part of the record, entitled "State-136 N L R B 748No petition for investigation and certificationof representatives has been filed bythe I A \[37N L I: B, No 8a"6 MARSHALL FIELD & COMPANY37went of Position and of Agreement to Exclude," agreeing that, forthe purposes of this proceeding only and without waiving its claimto represent the employees'involved or its contentions respectingthe appropriate unit, the employees claimed by the I. A. M. to con-stitute a separate appropriate unit should be excluded from theelection in the afore-mentioned seventh group.Under the circumstances, we shall exclude the machinists fromthe balloting and from any unit or units we may find appropriatein this proceeding.We make no determination, at this time, as towhether the employees claimed by the I. A. M. constitute an appro-priate unit.2Accordingly, the Direction of Elections, as amended,ishereby amended by striking from paragraph number 7 thereofthe words, "All remaining employees in the engineering division,exclusive of supervisory and clerical employees" and substitutingtherefor the words "All remainingemployees in the engineeringdivision,exclusiveofmachinists and supervisory and clericalemployees."2No petition for investigationand certification of representatives has been filed bythe I A Al4332:17-42-vor, 37--4